Case 6:21-cv-00317-JDC-CBW Document 16 Filed 05/03/21 Page 1 of 9 PageID #: 459




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


 LAFAYETTE BONE & JOINT CLINIC, CASE NO. 6:21-CV-00317
 INC.

 VERSUS                                                      JUDGE JAMES D. CAIN, JR.

 TRANSPORTATION INSURANCE CO.                                MAGISTRATE JUDGE CAROL B.
                                                             WHITEHURST


                                     MEMORANDUM RULING

         Before the court is a Motion to Dismiss [doc. 8] filed under Federal Rule of Civil

 Procedure 12(b)(6) by defendant Transportation Insurance Company (“TIC”), in response

 to the breach of insurance contract suit brought by plaintiff Lafayette Bone and Joint Clinic,

 Inc. (“LBJC”).1 LBJC opposes the motion. Doc. 14.

                                                       I.
                                               BACKGROUND

         This suit arises from an insurance claim for loss of business income, as a result of

 the COVID-19 pandemic and related government shutdown orders. LBJC, a medical and

 surgical clinic located in Lafayette, Louisiana, had in effect a commercial property

 insurance policy with TIC, with a policy period from November 15, 2019, to November

 15, 2020. Doc. 1, att. 2, pp. 2–3; doc. 8, att. 2. The insurance policy provides additional




 1
  The parties were improperly identified, respectively, as “Transport Insurance Company” and “Louisiana Bone and
 Joint Clinic, LLC” in the initial pleadings.
Case 6:21-cv-00317-JDC-CBW Document 16 Filed 05/03/21 Page 2 of 9 PageID #: 460




 coverage for loss of business income in the form of Business Income, Extra Expense, and

 Civil Authority Endorsements. See doc. 8, att. 2.

        Due to the COVID-19 pandemic and resulting executive orders issued by Louisiana

 Governor John Bel Edwards, LBJC filed a claim for loss of business income under the

 policy. TIC denied the claim based on a lack of physical damage to the insured premises

 or any other relevant property. LBJC then filed a complaint in the 15th Judicial District

 Court, Lafayette Parish, Louisiana, raising a breach of contract claim and requesting

 declaratory judgment. See doc. 1, att. 2. TIC removed the suit to this court on the basis of

 diversity jurisdiction, 28 U.S.C. § 1332. Doc. 1.

        TIC now brings this motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6), maintaining that the terms of the policy require (1) physical damage to trigger

 coverage under the business income and civil authority endorsements and (2) a government

 order prohibiting access to the location to trigger coverage under the civil authority

 endorsement. Doc. 8, att. 1. The COVID-19 pandemic and resulting executive orders do

 not meet these conditions, it asserts, and so LBJC’s suit should be dismissed with prejudice.

 Id. LBJC opposes the motion, arguing that the terms of the policy are ambiguous and that

 its allegations point to physical loss of/damage to the insured premises through the potential

 presence of the virus there. Doc. 14.




                                              -2-
Case 6:21-cv-00317-JDC-CBW Document 16 Filed 05/03/21 Page 3 of 9 PageID #: 461




                                            II.
                                     LAW & APPLICATION

    A. Rule 12(b)(6) Standard

        Rule 12(b)(6) allows for dismissal of a claim when a plaintiff “fail[s] to state a claim

 upon which relief can be granted.” When reviewing such a motion, the court should focus

 on the complaint and its attachments. Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.

 2012). The court can also consider documents referenced in and central to a party’s claims,

 as well as matters of which it may take judicial notice. Collins v. Morgan Stanley Dean

 Witter, 224 F.3d 496, 498–99 (5th Cir. 2000); Hall v. Hodgkins, 305 Fed. App’x 224, 227

 (5th Cir. 2008) (unpublished).

        Such motions are reviewed with the court “accepting all well-pleaded facts as true

 and viewing those facts in the light most favorable to the plaintiff.” Bustos v. Martini Club,

 Inc., 599 F.3d 458, 461 (5th Cir. 2010). However, “the plaintiff must plead enough facts

 ‘to state a claim to relief that is plausible on its face.’” In re Katrina Canal Breaches Litig.,

 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). Accordingly, the court’s task is not to evaluate the plaintiff’s likelihood of success

 but instead to determine whether the claim is both legally cognizable and plausible. Lone

 Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).

    B. Application

        In a nutshell, TIC argues that LBJC’s claims must be dismissed because LBJC has

 failed to allege that its losses were caused by “direct physical loss of or damage to” property

 at the locations insured under the policy. TIC maintains that this is a threshold requirement



                                               -3-
Case 6:21-cv-00317-JDC-CBW Document 16 Filed 05/03/21 Page 4 of 9 PageID #: 462




 under the Business Income and Extra Expense coverage provisions of the Policy. TIC

 further maintains that LBJC is not entitled to Civil Authority coverage because the petition

 does not plead either of the two prerequisites for such coverage: (i) that a governmental

 order was issued because of direct physical loss of or damage to other property, or (ii) that

 a government order prohibited access to the insured locations.

        1. Business Income and Extra Expense coverage

        LBJC alleges that the possible presence of coronavirus at its premises constitutes

 physical loss or damage, triggering coverage under the Business Income and Extra Expense

 endorsements. Doc. 1, att. 2, pp. 6–8. TIC maintains that LBJC has failed to identify what

 property located within the clinic was “lost” or “damaged” by the virus. Simply stated, if

 there is no physical loss to the insured property, there is no coverage.

        Regarding the business income loss, the policy provides:

        Business Income
        ....
        b. We will pay for the actual loss of Business Income you sustain due to the
        necessary “suspension” of your “operations’ during the “period of
        restoration.” The “suspension” must be caused by direct physical loss of or
        damage to property at the described premises. The loss or damage must be
        caused by or result from a Covered Cause of Loss. With respect to loss of or
        damage to personal property in the open or personal property in a vehicle,
        the described premises include the area within 1,000 feet of the site at which
        the described premises are located.

 Doc. 8, att. 2, p. 42. As for “Extra Expense,” the policy provides that such coverage means:

        reasonable and necessary expenses you incur during the “period of
        restoration” that you would not have incurred if there had been no direct
        physical loss of or damage to property caused by or resulting from a Covered
        Cause of Loss.




                                              -4-
Case 6:21-cv-00317-JDC-CBW Document 16 Filed 05/03/21 Page 5 of 9 PageID #: 463




 Id. at 44. Finally, the “period of restoration” is defined as “[beginning] with the date of

 direct physical loss or damage caused by or resulting from any Covered Cause of Loss at

 the described premises.” Id. at 37.

        LBJC argues that physical loss is distinct from physical damages so as to include

 loss of use of the insured property. LBJC suggests that when drafting the policy language,

 TIC should have used “and” for the word “or,” but chose “or” to indicate the there is a

 distinction between the two separate acts which are “direct physical loss of” or “damage

 to,” including non-physical damage. TIC emphasizes, however, the inclusion of the word

 “physical” in all relevant policy sections and argues that the plain meaning of the term is

 unambiguous, requiring some alteration of the structure to trigger coverage.

        As the parties’ briefs show, district courts have been divided on whether these terms

 are ambiguous and/or whether they encompass the damage inflicted by coronavirus

 exposure. Compare, e.g., Muriel’s New Orleans, LLC v. State Farm Fire and Cas. Co.,

 2021 WL 1614812 (E.D. La. Apr. 26, 2021) (restaurant’s business income and extra

 expense coverage was not triggered due to the COVID pandemic because “physical loss”

 required there to be some “distinct, demonstrable, physical alteration of the property”) with

 NeCo, Inc. v. Owners Ins. Co., __ F. Supp. 3d __, 2021 WL 601501 (W.D. Mo. 2021)

 (sporting goods store stated a claim for coverage under its business income and extra

 expense coverage, because potential presence of virus has rendered premises unsafe and

 unusable).

        “Each provision in a contract must be interpreted in light of the other provisions so

 that each is given the meaning suggested by the contract as a whole.” La. Civ. Code art.


                                              -5-
Case 6:21-cv-00317-JDC-CBW Document 16 Filed 05/03/21 Page 6 of 9 PageID #: 464




 2050. “When the words of a contract are clear and explicit and lead to no absurd

 consequences, no further interpretation may be made in search of the parties’ intent.” Id.

 at art. 2046. Common intent is determined, therefore, in accordance with the general,

 ordinary, plain and popular meaning of the words used in the contract. Prejean v. Guillory,

 38 So.3d 274 (La. 2010).

        This court finds no ambiguity in the requirement that the premises suffer a physical

 loss or damage (regardless of whether “physical” modifies just loss), or in its implications

 for coverage in this matter. As the Fifth Circuit has noted, “property insurance coverage is

 triggered by some threshold concept of physical loss or damage to the covered

 property.” Hartford Ins. Co. of Midwest v. Mississippi Valley Gas Co., 181 F. App’x 465,

 470 (5th Cir. 2006). It has also observed that “[t]he language ‘physical loss or damage’

 strongly implies that there was an initial satisfactory state that was changed by some

 external event into an unsatisfactory state—for example, the car was undamaged before the

 collision dented the bumper.” Trinity Indus. Inc., v. Ins. Co. of N. Am., 916 F.2d 267, 270–

 71 (5th Cir. 1990). To this end courts within the Fifth Circuit have required a “distinct,

 demonstrable, physical alteration of the property” to trigger coverage. Diesel Barbershop

 LLC v. State Farm Lloyds, 479 F.Supp.3d 353, 360 (W.D. Tex. 2020) (quoting Hartford,

 181 F. App’x at 470). Accordingly, every district court within the circuit to address the

 issue has determined that a building’s exposure to the coronavirus does not meet this

 requirement. Id.; see also Terry Black’s Barbecue, LLC v. State Auto. Mut. Ins. Co., __ F.

 Supp. 3d. __, 2021 WL 972878, at *5 (W.D. Tex. 2021). LBJC fails to advance any new




                                             -6-
Case 6:21-cv-00317-JDC-CBW Document 16 Filed 05/03/21 Page 7 of 9 PageID #: 465




 argument compelling the court to depart from this interpretation, and therefore cannot state

 a plausible claim for relief under the Business Income/Extra Expense endorsements.2

         2. Civil Authority

         LBJC argues that coronavirus exposure resulted in damage triggering coverage

 under the Civil Authority endorsement, through the resulting shut-down orders issued by

 Governor John Bel Edwards. TIC maintains that coverage is only triggered by physical

 damage as described above, and only applies in the face of government orders completely

 prohibiting access to the insured premises.

         The policy provides, in pertinent part:

         CIVIL AUTHORITY
         1. When the Declarations show that you have coverage for Business Income
            and Extra Expense, you may extend that insurance to apply to the actual
            loss of Business Income you sustain and reasonable and necessary Extra
            Expense you incur caused by action of civil authority that prohibits access
            to the described premises. The civil authority action must be due to direct
            physical loss of or damage to property at locations, other than described
            premises, caused by or resulting from a Covered Cause of Loss.

 Doc. 8, att. 2, p. 68.

         The order at issue here, 33 JBE 2020, exempted “non-elective” medical care and

 only prohibited certain types of businesses, not including healthcare facilities, from



 2
   LBJC has cited heavily to In re Chinese Manufactured Drywall Products Liability Litigation, 759 F.Supp.2d 822
 (E.D. La. 2010), where a judge of the Eastern District of Louisiana found that exposure to Chinese-manufactured
 drywall that rendered homes uninhabitable constituted physical damage triggering coverage under a homeowner’s
 insurance policy. LBJC does not show, however, that the coronavirus, to the extent present in its building, rendered
 the premises uninhabitable. See Terry Black’s Barbecue, 2020 WL 7351246, at *5 (noting that the virus does not
 threaten structures and can be removed with standard cleaning practices). Additionally, as TIC notes, Chinese Drywall
 applied specifically to homeowner’s policies defining “loss of use of tangible property” as a covered loss. 759
 F.Supp.2d at 832. That is not the case here, under the plain terms of the endorsements above. Finally, the court in
 Chinese Drywall distinguished the “deeply personal” interests at play in a homeowner’s policy from the commercial
 interests involved in other types of insurance and declined to apply Trinity, supra. Here the policy involves only
 commercial interests.


                                                         -7-
Case 6:21-cv-00317-JDC-CBW Document 16 Filed 05/03/21 Page 8 of 9 PageID #: 466




 opening. Doc. 8, att. 3, p. 9. TIC also shows that all of the governor’s orders permitted

 essential procedures and access to facilities to perform those services. See generally doc.

 8, att. 3. Nonetheless, LBJC alleges that it cancelled all appointments and fully closed as a

 result. Doc. 1, att. 2, p. 7.

        The Fifth Circuit has held that the critical word is “prohibit,” which means to “to

 forbid [access] by authority or command.” 730 Bienville Partners, Ltd. v. Assurance Co.

 of Am., 67 F. App’x 248, 2003 WL 21145725 (5th Cir. 2003). The clause requires complete

 prohibition of access. See Commstop v. Travelers Indem. Co. Conn., 2012 WL 1883461,

 at *10 (W.D. La. May 17, 2012). Despite LBJC’s decision to close, the terms of the order

 did not mandate the decision and so the conditions were not met here. Additionally, as TIC

 observes, the executive orders were not issued due to direct physical loss of or damage to

 the property. The policy’s Civil Authority endorsement only applies to civil authority

 orders issued “due to direct physical loss of or damage to property.” Accordingly, LBJC

 has not alleged facts sufficient to show that any relevant order could trigger coverage under

 this endorsement.




                                              -8-
Case 6:21-cv-00317-JDC-CBW Document 16 Filed 05/03/21 Page 9 of 9 PageID #: 467




                                          III.
                                       CONCLUSION

       For the reasons stated above, the Motion to Dismiss [doc. 8] will be granted due to

 LBJC’s inability to meet its prima facie burden of establishing coverage under the policy.

       THUS DONE AND SIGNED in Chambers on this 3rd day of May, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            -9-
